Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated effective as
of March 23, 2018, is among COMSTOCK RESOURCES, INC. (the “Borrower”), the
financial institutions party hereto as lenders, and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A.The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Credit Agreement dated as of March 4, 2015 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”).

B.The Borrower has informed the Administrative Agent and the Lenders that the
principal amount of the Indebtedness outstanding under the 2011 Senior Notes and
the 2019 Second Lien Indenture Notes, which are each scheduled to become due on
April 2, 2019, will become current liabilities on April 2, 2018.  The Borrower
has requested that the Administrative Agent and the Lenders amend Section
7.13(a) of the Credit Agreement to exclude the principal amount of the
Indebtedness outstanding under the 2011 Senior Notes and the 2019 Second Lien
Indenture Notes from current liabilities.

C.Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders have entered into this Amendment in order to effectuate
such amendments and modifications to the Credit Agreement, as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2.Amendments to the Credit Agreement.  Effective as of the Amendment
Effective Date, Section 7.13(a) of the Credit Agreement is hereby amended and
restated to read as follows:

“(a)Current Ratio.  The Borrower will not permit, at any time, the ratio of (i)
consolidated current assets of the Borrower and the Restricted Subsidiaries
(including the unused amount of the Aggregate Commitments, but excluding
non-cash assets under ASC Topic 815, formerly FAS 133) to (ii) consolidated
current liabilities of the Borrower and the Restricted Subsidiaries (excluding
(A) non-cash obligations under ASC Topic 815, formerly FAS 133, that may be
classified as current liabilities and current maturities under this Agreement,
and (B) the principal amount of the Indebtedness outstanding under the 2011
Senior

--------------------------------------------------------------------------------

Notes and the 2019 Second Lien Indenture Notes) to be less than 1.0 to 1.0”.

Section 3.Ratification.  The Borrower hereby ratifies and confirms all of the
Obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents, and, in particular, affirms that the terms of the Security Documents
secure, and will continue to secure, all Obligations, after giving effect to
this Amendment.

Section 4.Effectiveness.  This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the conditions set forth in this
Section 4 is satisfied:

(a)The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and Lenders
comprising at least the Majority Lenders; and

(b)The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower and each other Loan Party; (ii) the Credit Agreement (as amended
hereby) and each other Loan Document constitute valid and legally binding
agreements enforceable against the Borrower and each other Loan Party that is a
party thereto in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (iii) the representations and warranties by the Borrower and the other
Loan Parties contained in the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date hereof in all material respects as
though made as of the date hereof; and (iv) no Default or Event of Default
exists under the Credit Agreement or any of the other Loan Documents.

Section 5.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 6.Miscellaneous.  (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Amendment”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents and except as otherwise modified by the terms hereof, the Credit
Agreement, the Guaranty and such other Loan

2

--------------------------------------------------------------------------------

Documents shall remain in full force and effect; (c) this Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement; and (d) delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 7.Release of Administrative Agent, Issuing Bank and Lenders; Etc.  In
consideration of the amendments set forth in this Amendment, the Borrower and
the Guarantors hereby release, acquit, forever discharge, and covenant not to
sue, the Administrative Agent, the Issuing Bank and each Lender, along with all
of their beneficiaries, officers, directors, shareholders, agents, employees,
servants, attorneys and representatives, as well as their respective heirs,
executors, legal representatives, administrators, predecessors in interest,
successors and assigns (each individually, a “Released Party” and collectively,
the “Released Parties”) from any and all claims, demands, debts, liabilities,
contracts, agreements, obligations, accounts, defenses, suits, offsets against
the indebtedness evidenced by the Loan Documents, actions, causes of action or
claims for damages or relief of whatever kind or nature, whether equitable or
monetary, whether known or unknown, suspected or unsuspected by the Borrower
which the Borrower, any Guarantor or any Subsidiary of any of them, has, had or
may have against any Released Party, for or by reason of any matter, cause or
thing whatsoever occurring on or at any time prior to the date of this
Amendment, including, without limitation, any matter that relates to, in whole
or in part, directly or indirectly (a) the Credit Agreement, any promissory
note, any Security Document, any other Loan Document or the transactions
evidenced thereby, including, without limitation, any disbursements under the
Credit Agreement, any promissory notes, the negotiation of any of the Credit
Agreement, the promissory notes, the Mortgages or the other Loan Documents, the
terms thereof, or the approval, administration or servicing thereof; or (b) any
notice of default, event of default in reference to any Loan Document or any
other matter pertaining to the collection or enforcement by any Released Party
of the indebtedness evidenced by any Loan Document or any right or remedy under
any Loan Document; or (c) any purported oral agreements or understandings by and
between any Released Party and the Borrower or any Guarantor in reference to any
Loan Document.

Section 8.Final Agreement.  THE CREDIT AGREEMENT, THE GUARANTY, AND THE OTHER
LOAN DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Fourth Amendment
to Credit Agreement to be executed by its officer(s) thereunto duly authorized
as of the date first above written.

 

BORROWER:

 

 

 

 

COMSTOCK RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

BANK OF MONTREAL, as Administrative Agent and Issuing Bank and Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Raza Jafferi

 

Name:

Raza Jafferi

 

Title:

Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment to Credit Agreement dated effective
as of March 23, 2018 (the “Amendment”) (ii) acknowledges and agrees that its
consent is not required for the effectiveness of the Amendment, (iii) ratifies
and acknowledges its respective Obligations under each Loan Document to which it
is a party and affirms that the terms of its respective Guaranty guarantees, and
will continue to guarantee, the Obligations, after giving effect to the
Amendment, and (iv) represents and warrants that (a) no Default or Event of
Default has occurred and is continuing, (b) it is in full compliance with all
covenants and agreements pertaining to it in the Loan Documents, and (c) it has
reviewed a copy of the Amendment.

 

COMSTOCK OIL & GAS HOLDINGS, INC.

 

COMSTOCK OIL & GAS - LOUISIANA, LLC

 

COMSTOCK OIL & GAS GP, LLC,

 

By Comstock Resources, Inc., its sole member

 

COMSTOCK OIL & GAS, LP,

 

By Comstock Oil & Gas GP, LLC,

 

its general partner,

 

By Comstock Resources, Inc., its sole member

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

President

 

 

 

 

 

 

 

COMSTOCK OIL & GAS INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ Roland O. Burns

 

Name:

Roland O. Burns

 

Title:

Manager

 

 